DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Claim 22 remains withdrawn.  Claims 1, 5, 7, and 9-21 are currently pending and under examination.

This application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/053961, filed September 28, 2017, which claims the benefit of U.S. provisional patent applications No. 62/402183, filed September 30, 2016, 62/420233, filed November 10, 2016, and 62/456511, filed February 8, 2017.


Maintenance of Rejections:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 7, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (IDS; A Phase 3 Trial of Sebelipase Alfa in Lysosomal Acid Lipase Deficiency, The New England Journal of Medicine, Vol. 373, No. 11, (Sept. 10, 2015), pp. 1010-1020), in view of Flores-Contreras et al. (Treatment with pirfenidone for two years decreases fibrosis, cytokine levels and enhances CB2 gene expression in patients with chronic hepatitis C, BMC Gastroenterology, 14:131, (2014), pp. 1-11 – Previously Presented).
With regard to claims 1, 5, 7, 9-11, 13, and 17-20, Burton et al. teach a method of reducing liver fibrosis in a human patient with a lysosomal acid lipase (LAL) deficiency, and treating the human patient with the LAL deficiency, by administering a dose of 1 mg/kg sebelipase alfa via intravenous infusion once every other week to the patient for an initial period of 20 weeks (Abs.; p. 1012, Right Col., Results, Para. 3).  Liver biopsy samples are obtained at baseline from patients, all of which showed fibrosis having an Ishak score of ≥1, including bridging fibrosis with an Ishak score of 3 or 4, and cirrhosis with an Ishak score of 5 or 6 (p. 1012, Right Col., Results, Para. 3; p. 1014, Table 1).  Performance of the method results in reduction of, including a shift toward normal of: alanine aminotransferase (ALT) levels, including by about 60% or more; low density lipoprotein cholesterol (LDL-C) levels, including by about 40% or more; steatosis; and liver fat content, by about 30% or more (Table 2; Fig. 1A-C, Fig. 2A-B).  
As noted, Burton et al. teach determining a baseline Ishak score from patients, all of which showed fibrosis having a score of ≥1, including bridging fibrosis with an Ishak score of 3 
Flores-Contreras et al. teach that treatment of subjects with pirfenidone decreases fibrosis by an average of two points as determined by Ishak fibrosis stage, where the median fibrosis Ishak stage prior to treatment is 4.8±1.1 points, and the median fibrosis Ishak stage measured after 24 months of treatment is 2.8±0.7 (Abs.; p. 5, Right Col., PFD effect in liver histopathology).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Burton et al. and Flores-Contreras et al., because both teach methods of reducing liver fibrosis by administration of a compound, and measurement of baseline liver fibrosis using an Ishak fibrosis stage.  The determination of an updated Ishak fibrosis stage in a subject following treatment, including a decreased Ishak fibrosis stage of two points, is known in the art as taught by Flores-Contreras et al.  Burton et al. expressly teach obtaining a baseline Ishak score.  One would have been motivated to further obtain an endpoint Ishak score, as taught by Flores-Contreras et al., along with the performed assessments recited in Table 2 of Burton et al., to allow for comparison with the previously obtained Ishak baseline score.  As the determination of an Ishak score, including via liver biopsy, in human patients having LAL deficiency and liver fibrosis is known from the teachings of Burton et al., and as Flores-Contreras et al. teach determination of an updated Ishak fibrosis stage in the subject following treatment, an ordinary artisan would have been motivated to determine an Ishak score for patients following treatment to predictably and successfully provide additional evidence of the efficacy of treatment using sebelipase alfa when practicing the method of Burton et al.       

With regard to claim 15, as noted, Burton et al. teach administering a dose of 1 mg/kg sebelipase alfa to the patient via intravenous infusion once every other week.  While it is not specifically taught that the sebelipase alfa is administered to the patient at a dose of 3 mg/kg once weekly, it would have been routine for one of ordinary skill in the art to determine the appropriate dosage and timing of administration to result in the most favorable outcome based on the needs of each individual patient.  Additionally, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the dosage and timing of the infusion, including administering the sebelipase alfa to the patient at a dose of 3 mg/kg once weekly, to result in the most effective reduction of liver fibrosis and treatment of LAL deficiency possible when practicing the method as rendered obvious.
With regard to claims 12, 14, and 16, as noted, Burton et al. teach administering the dose of sebelipase alfa to the patient via intravenous infusion.  While the duration of the infusion and the total infusion volume are not specifically taught, it would have been routine for one of ordinary skill in the art to determine the most appropriate rate to infuse the sebelipase alfa, along Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the duration of the infusion, including to at least two hours, and the infusion volume, including 10 mL for a 1 to 10.9 kg patient, 25 mL for an 11 to 24.9 kg patient, 50 mL for a 25 to 49.9 kg patient, 100 mL for a 50 to 99.9 kg patient, and 250 mL for a 100 to 120.9 kg patient when 1 mg/kg sebelipase is utilized, and including 25 mL for a 1 to 10.9 kg patient, 50 mL for an 11 to 24.9 kg patient, 100 mL for a 25 to 49.9 kg patient, 250 mL for a 50 to 99.9 kg patient, and 500 mL for a 100 to 120.9 kg patient when 3 mg/kg sebelipase is utilized, to result in the safe and comfortable administration of the sebelipase alfa when practicing the method as rendered obvious.
With regard to claim 21, Burton et al. teach that the levels of liver fat content are assessed by MRI (p. 1011, Right Col., Methods, Para. 1, Line 12-15).



Response to Arguments


	Applicant urges that Burton et al. do not teach or suggest investigating the severity of liver fibrosis after sebelipase alfa administration, and Flores-Contreras et al. do not teach or suggest reducing liver fibrosis in a human patient with a LAL deficiency or administering 
	Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument about Burton et al.; Burton et al. do teach investigating the effect of sebelipase alfa administration.  Burton et al. teach that performance of the method results in reduction of, including a shift toward normal of: alanine aminotransferase (ALT) levels, including by about 60% or more; low density lipoprotein cholesterol (LDL-C) levels, including by about 40% or more; steatosis; and liver fat content, by about 30% or more (Table 2; Fig. 1A-C, Fig. 2A-B).  While determining a follow-up Ishak score after the sebelipase alfa treatment is not specifically taught, it is taught that a baseline Ishak score is obtained prior to treatment (p. 1012, Right Col., Results, Para. 3; p. 1014, Table 1).  
The step of determining a follow up Ishak score is not a treatment step that itself reduces the present liver fibrosis, the follow up Ishak score is just a measure of an inherent result of administering the sebelipase alfa to a human patient with LAL deficiency and an Ishak fibrosis stage of 1 or greater prior to administration.  It is noted that the method of measurement of the result, in this case using an Ishak score, does not change the resulting effect of administration of the sebelipase alfa.  The Ishak score is a measurement of a result that naturally flows from administration of the sebelipase alfa to a patient having Ishak fibrosis stage 1 or greater.  As the sebelipase alfa cannot be separated from its properties, and as Burton et al. teach administration identical to that claimed, along with secondary results as claimed, performance of the method of Burton et al. would necessarily result in at least a one point reduction in Ishak fibrosis stage.  This result is not dependent on being measured by an Ishak score, or even being measured by any means at all, but is a result necessarily present regardless of measurement.    
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Burton et al. is presented to teach administering sebelipase alfa to a human patient with a LAL deficiency thus reducing liver fibrosis.  
With regard to Applicant’s argument that based on the teachings of the cited references, it would not have been predictable that the presently claimed methods would be effective in reversing liver fibrosis; the step of determining a follow up Ishak score is not a treatment step that itself reduces the present liver fibrosis, the follow up Ishak score is just a measure of an inherent result of administering the sebelipase alfa to a human patient with LAL deficiency and an Ishak fibrosis stage of 1 or greater prior to administration.  As the sebelipase alfa cannot be separated from its properties, and as Burton et al. teach administration identical to that claimed, along with secondary results as claimed, performance of the method of Burton et al. would necessarily result in at least a one point reduction in Ishak fibrosis stage.  
The determination of an updated Ishak fibrosis stage in a subject following treatment, including a decreased Ishak fibrosis stage of two points, is known in the art as taught by Flores-Contreras et al.  Burton et al. expressly teach obtaining a baseline Ishak score.  One would have been motivated to further obtain an endpoint Ishak score, as taught by Flores-Contreras et al., along with the performed assessments recited in Table 2 of Burton et al., to allow for comparison with the previously obtained Ishak baseline score.  As the determination of an Ishak score, including via liver biopsy, in human patients having LAL deficiency and liver fibrosis is known 



Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653